     Case 2:20-cv-00201-KJM-CKD Document 12 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY DEWAYNE LEE TURNER,                       No. 2:20-cv-0201 KJM CKD P
12                       Petitioner,
13           v.                                         ORDER
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 15, 2020, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 10.) Petitioner has

23   filed objections to the findings and recommendations. (ECF No. 11.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27          Furthermore, to the extent petitioner now appears to seek a writ of mandamus directing

28   the state court to provide him with a copy of transcripts, this court is without power to grant such
                                                       1
     Case 2:20-cv-00201-KJM-CKD Document 12 Filed 08/12/20 Page 2 of 2

 1   a writ. Clark v. Washington, 366 F.2d 678, 681 (1966) (“The federal courts are without power to
 2   issue writs of mandamus to direct state courts or their judicial officers in the performance of their
 3   duties.”) (citations omitted); Demos v. U.S. Dist. Court for the E. Dist. of Wash., 925 F.2d 1160,
 4   1161 (9th Cir. 1991) (“[T]his court lacks jurisdiction to issue a writ of mandamus to a state
 5   court.”).
 6           Accordingly, IT IS HEREBY ORDERED that:
 7           1. The findings and recommendations filed June 15, 2020 (ECF No. 10), are adopted in
 8   full;
 9           2. The application for writ of habeas corpus be dismissed; and
10           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
11   § 2253.
12   DATED: August 11, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
